Citation Nr: 0817608	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-15 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The appellant claims that her deceased husband had military 
service in the United States Armed Forces during World War 
II.  The appellant seeks benefits as the decedent's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in May 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDING OF FACT

The National Personnel Records Center has certified that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA death benefits 
based on qualifying service by the appellant's late husband 
have not been met.  38 U.S.C.A. §§ 101(2), 5106 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2007).  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d). See Selley v. Brown, 6 Vet. App. 196, 198 
(1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.  These 
regulations have their basis in statute, at 38 U.S.C.A. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims (Court) upheld the constitutionality of 38 U.S.C.A. § 
107(a), following the reasoning of the United States Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification by the service department.  VA may 
accept such evidence if it is issued by the service 
department and includes the needed information as to length, 
time and character of service and VA finds that it is genuine 
and includes accurate information.  If the evidence the 
claimant submits does not meet these requirements, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203.

In October 2003, the appellant filed an application for 
Dependency and Indemnity Compensation (DIC), Death Pension 
and Accrued Benefits by a Surviving Spouse based on her 
alleged status as the surviving spouse of a "veteran."

Pursuant to the appellant's claim for death benefits, the RO 
contacted the National Personnel Records Center for 
verification of the appellant's deceased husband's claimed 
service dates, from November 1942 to October 1945.  

In April 2005, the National Personnel Records Center (NPRC) 
responded that the appellant's deceased husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  VA requested that NPRC recheck 
their records, and in April 2007 and May 2007, the NPRC 
confirmed that the deceased had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
NPRC searched under the deceased's name and under variant 
spellings of his name.  The search was negative.

As verification of her claim for veteran status for her 
deceased husband, the appellant has submitted copies of the 
following documents from the General Headquarters, Armed 
Forces of the Philippines: a document appearing to be 
military duty orders to the deceased; a list of discharged 
civilian volunteers (Recognized Guerrilla Force); a document 
regarding status of claim for arrears in pay, and a 
Certification of service, dated January 2001.  

Also submitted are copies of what appears to be an affidavit 
affirming the deceased's service; an Affidavit for Philippine 
Army Personnel; a Certificate of Discharge from the 
Philippine Army; a document entitled Individual Reservist's 
Data Sheet, dated 1973; a copy of the veteran's 
naturalization certificate; and a check from the Philippine 
Veteran's Affairs Office.

In this case, the service department has determined that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces. 
The Board must therefore find that the appellant's late 
husband did not have the type of qualifying service, 
enumerated in 38 C.F.R. § 3.340, that would confer upon the 
appellant basic eligibility for VA benefits.

For these reasons, the appellant is not eligible for death 
benefits due to lack of entitlement under the law.

In light of the above, the documents submitted by the 
appellant fail to satisfy the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service, as they are not 
official documents of the appropriate U.S. service 
department. The documents therefore are not acceptable as 
verification of the appellant's deceased spouse's service for 
the purpose of receiving VA benefits.  Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).

In a claim for VA benefits where requisite veteran status is 
at issue, the relevant question is whether there is 
qualifying service.  Where service department certification 
is required, the service department's decision on such a 
matter is conclusive and binding upon VA.  VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In this case, the service department has determined that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board must therefore find that the appellant's late 
husband did not have the type of qualifying service, 
enumerated in 38 C.F.R. § 3.340, that would confer upon the 
appellant basic eligibility for VA benefits.  For these 
reasons, the appellant is not eligible for death benefits due 
to lack of entitlement under the law.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction, or regional office (RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Where as here the pertinent facts are not in dispute and the 
law is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim, 
and the VCAA is not for application.

ORDER

The appellant does not have basic eligibility for VA death 
benefits, and the appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


